DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-22 are pending in the instant application.

Priority
This application is a National Stage entry of International Application No. PCT/EP2019/060077, filed 18 April 2019, which claims priority to European Patent Application Nos. 18207519.2, filed 21 November 2018, 18188221.8, filed 09 August 2018, and 18169333.4, filed 25 April 2018.

Response to Amendment
The amendment by Applicants’ representative W. Brett Stauffer on 02/23/2022 has been entered.
Information Disclosure Statements
	Applicants’ Information Disclosure Statements, filed on 11/02/2021 and 10/22/2020 have been considered.  Please refer to Applicant’s copies of the PTO-1449 submitted herewith.


Response to Restriction Requirement
Applicant’s election with traverse of Group I (i.e. claims 1-8, 12-14, and 17-20) with the election of species of the compound 
    PNG
    media_image1.png
    205
    252
    media_image1.png
    Greyscale
 in the reply filed on 02/23/2022 is acknowledged.  Applicant’s traverse is on the ground that that the Examiner has not shown a 

Status of claims
Claims 9-11,15-16, and 21-22 are withdrawn from further consideration pursuant to 37 CFR 1.142 (b) as being drawn to non-elected inventions in response to the restriction requirement.  Claims 1-8, 12-14, and 17-20 are under examination on the merits.

Specification
The title of the invention should not contain a term “novel”.  See MPEP§606.  A new title is required.   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 6-8, 12-14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over WO2017/192385 (“the `385 publication”) to Tosatti et al.
Applicant’s claim 1 is drawn to a compound of formula (1) 
    PNG
    media_image2.png
    206
    312
    media_image2.png
    Greyscale
.  

Determination of the scope and content of the prior art (MPEP §2141.01)
The `385 publication discloses a compound of the formula 
    PNG
    media_image3.png
    186
    281
    media_image3.png
    Greyscale
.  These compounds are useful for controlling ectoparasites on animals, see Abstract.  The `385 publication also discloses the specific compounds in such as in TABLE 8, such as Example 39
    PNG
    media_image4.png
    173
    181
    media_image4.png
    Greyscale
, Example 64
    PNG
    media_image5.png
    171
    194
    media_image5.png
    Greyscale
, Example 68 
    PNG
    media_image6.png
    168
    159
    media_image6.png
    Greyscale
, Example 69 
    PNG
    media_image7.png
    167
    189
    media_image7.png
    Greyscale
, etc.

Ascertainment of the difference between the prior art and the claims (MPEP §2141.02)
The difference between the compounds of Applicant’s claims 1, and 6-8, and the compounds of Examples 39, 64, 68, and 69 of the `385 publication is the substituents on the pyrimidine ring of R4, wherein Applicant’s claim 1 defines R4 as pyrimidine substituted with at least one group of -CN, -COOH, -NO2, -SF5, -NH2, substituted C3-C4cycloalkyl; and C1-C3alkyl substituted by one to three substituents including C1-C4alkoxy.   The `385 publication teaches the compounds listed above have R4 as pyrimidine substituted with -OMe, or -F.  

Finding of prima facie obviousness--rational and motivation (MPEP §2142-2413)
However, for one skilled in the art, Applicants’ claim 1 would have be obvious over the `385 publication because the difference of the substituent of R4 on the pyrimidine (i.e. C3-C4cycloalkyl or C1-C3alkyl substituted by C1-C4alkoxy vs. -OMe, or -F) is further taught and/or suggested by the generic definition of the compounds of the same prior art (claim 1 of the `385 publication), wherein R4 is pyrimidine substituted with one substituent C1-C3alkoxy, or C3-C4cycloalkyl.  
In terms of Applicant’s claims 12-13, Claim 13 of the `385 publication teaches a 

In terms of Applicant’s claim 14 wherein the compound of formula (I) is in a mixture with at least one further active compound, it would have been obvious for one ordinary skilled in the art to combine the two known active ingredients used together for the same application, namely for treating RSV infection.  In re Kerkhoven, 205 U.S.P.Q. 1069 (C.C.P.A. 1980).  
	
In terms of claims 17-18, and 20 for controlling one or more animal pests, claim 13 of the `385 publication teaches the formulation is used for controlling ectoparasites on an animal in need thereof.   

In terms of claim 19 for crop protection, a product is inseparable from its properties.  The formulation of the `385 publication is inevitably used for crop protection.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);   In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims 1-8, 12-14, and 17-20 are provisionally rejected on the ground of nonstatutory 

Although the conflicting claims are not identical, they are not patentably distinct from each other because Applicant’s claims 1-8, 12-14, and 17-20 and claims 1-9, and 14-22 of the `365 application are both drawn to a compound of 
    PNG
    media_image2.png
    206
    312
    media_image2.png
    Greyscale
 or 
    PNG
    media_image8.png
    185
    282
    media_image8.png
    Greyscale
, which shares overlapped scope of the compounds used for the same application.  In addition, the compound I-160 
    PNG
    media_image9.png
    135
    183
    media_image9.png
    Greyscale
 of the `365 application at page 192 renders the compounds of the overlapped scope obvious because the difference is the substituent of R2 as a phenyl as t-butyl vs C1-C3alkyl (instant claim 1).   The `365 application has an earlier effective filing date than instant application.

Claims 1-8, 12-14, and 17-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-8, and 11-19 of co-pending U.S. Patent Application No. 17/048,346 (“the `346 application”) published as US20220002268.


    PNG
    media_image2.png
    206
    312
    media_image2.png
    Greyscale
 or 
    PNG
    media_image8.png
    185
    282
    media_image8.png
    Greyscale
, which shares overlapped scope of the compounds used for the same application.  The `365 application has the same effective filing date with the instant application.
	


Conclusions
Claims 1-8, 12-14, and 17-20 are rejected.
Specification is objected to.
Claims 9-11,15-16, and 21-22 are withdrawn.

Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


/YONG L CHU/Primary Examiner, Art Unit 1731